Citation Nr: 1027786	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-32 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent 
for the posttraumatic stress disorder (PTSD) disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States 
Army from February 1944 to April 1946.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a September 
2006 rating decision issued by the above Regional Office (RO) of 
the Department of Veterans Affairs (VA) that assigned a 30 
percent evaluation for the Veteran's posttraumatic stress 
disorder (PTSD), effective from July 20, 2006 (the date of the 
claim for increase).  

In June 2010, a videoconference hearing was held between the 
above RO and the Board in Washington, DC, before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing has been 
associated with the file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Throughout the appeal period, the Veteran's PTSD disability 
has been manifested by irritability, social isolation, difficulty 
concentrating, forgetfulness, survivor guilt, intrusive memories, 
panic attacks, anxiety, difficulty sleeping, nightmares, 
depression, and hypervigilance; these symptoms are reflective of 
occupational and social impairment with reduced reliability and 
productivity.

3.  Since July 2006, the Veteran's clinical Global Assessment of 
Functioning scores have ranged from 55 to 75.

4.  Throughout the appeal period, the Veteran's psychiatric 
disability is not shown to have caused him symptoms of 
occupational and social impairment with deficiencies in most 
areas, such as works, school, family relations, judgment, 
thinking or mood. 

5.  Throughout the appeal period, the Veteran's psychiatric 
disability is not shown to have caused him to experience total 
occupational and social impairment.  

6.  The disability picture caused by the Veteran's PTSD 
disability is not so unusual as to render the application of the 
regular schedular rating provisions impractical.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the 
schedular criteria for an evaluation of 50 percent, but not more, 
have been met for the PTSD disability.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
(Diagnostic Code 9411) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).

In July 2006, prior to the promulgation of the September 2006 
rating action, VA sent the appellant a letter informing him of 
the types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his increased rating claim 
under the VCAA.  The letter informed him that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, records from other Federal agencies, etc.  He 
was advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the September 2006 rating decision, the September 2007 
SOC and the October 2007 and June 2008 SSOCs explained the bases 
for the RO's action, and provided him with opportunities to 
submit more evidence.  All relevant evidence identified by the 
appellant relative to his increased-rating claim has been 
obtained and associated with the claims file, and neither he nor 
his representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a fair 
disposition of this appeal.  In addition, the October 2007 SSOC 
readjudicated the increased rating issue on appeal after the 
appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  It is therefore the 
Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
his PTSD increased rating claim on appeal, and to respond to VA 
notices.

Furthermore, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  Letters to the Veteran from VA dated in July 
2006, and May 2008, contained the information required by 
Dingess.  

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The United States Supreme 
Court has held that an error in VCAA notice should not be 
presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be determined on 
a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this case, neither the Veteran nor his representative 
has alleged any prejudicial or harmful error in VCAA notice, and 
the Board finds, based the factors discussed above, that no 
prejudicial or harmful error in VCAA notice has been demonstrated 
in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's VA 
treatment records have been obtained and associated with the 
claims file.  The appellant was afforded VA PTSD examinations in 
August 2006, and July 2007.  A medical opinion is adequate when 
it is based upon consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991)).  Each one of these examinations was 
conducted by a health care professional, and the associated 
reports reflect review of the appellant's prior medical history 
and records.  

The examinations included reports of the symptoms for the PTSD 
disability and demonstrated objective evaluations.  The examiners 
were able to assess and record the condition of the appellant's 
psychiatric disability.  The Board finds that the examination 
reports are sufficiently detailed with recorded history, impact 
on employment and daily life, and clinical findings.  

In addition, it is not shown that the examinations were in any 
way incorrectly prepared or that the VA examiners failed to 
address the clinical significance of the appellant's disability.  
Further, the VA examination reports addressed the applicable 
rating criteria.  As a result, the Board finds that additional 
development by way of another examination would be redundant and 
unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board 
concludes that the appellant was afforded adequate examinations.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he wanted 
the RO to obtain for him that were not obtained.  He had 
previously been given more than one year in which to submit 
evidence after the RO gave him notification of his rights under 
the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence 
needed for increased evaluations for his PTSD disability, as well 
as the assistance VA would provide.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  

Therefore, there is no duty to assist that was unmet, and the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).


II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by 
the application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, whether 
they were raised by the appellant or not, as well as the entire 
history of the veteran's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this 
case the evidence reviewed includes the reports of the VA PTSD 
examinations conducted in August 2006, and July 2007; the reports 
of VA medical treatment dated between June 2005 and August 2007; 
the testimony provided by the Veteran at his June 2010 Board 
videoconference hearing; and various written statements submitted 
by the Veteran and his representative.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Veteran testified at his June 2010 Board videoconference 
hearing that he was experiencing flashbacks more frequently and 
that he would panic more easily.  He stated that he was getting 
more forgetful and that he startled easily.  The Veteran also 
testified that, while he was on medication to sleep at night, he 
still experienced nightmares that disrupted his sleep.  He said 
that he had problems relating to people socially.  The Veteran 
further stated that he took Xanax and that he attended group and 
individual therapy sessions.

The Veteran underwent a VA PTSD examination in August 2006; the 
examiner reviewed the claims file and the Veteran's VA treatment 
records.  The Veteran reported increased hypervigilance, 
difficulty managing his mood, spontaneous crying, being easily 
startled, panic attacks, nightmares and intrusive thoughts.  He 
denied homicidal and suicidal ideation.  He stated that he was 
responsible for his own activities of daily living.  On mental 
status examination, the Veteran was oriented times four.  There 
was no impairment of his communication ability or his thought 
process.  He did not report or exhibit delusions or 
hallucinations.  There was no obsessive or ritualistic behavior.  
The Veteran's mood was depressed, and he had symptoms of 
avoidance and numbing.  His impulse control was not impaired.  
The examiner assigned a GAF score of 65.

Review of the Veteran's VA treatment records reveals that the 
Veteran was taking Xanax in March 2006, and that he complained of 
anxiety, tenseness, more frequent dreams of combat, interrupted 
sleep, hyperstartle response and survivor guilt at that time.  He 
denied panic attacks, hypervigilance, suicidal ideation and 
homicidal ideation.  On mental status examination, the Veteran's 
thought process was intact and he was oriented times three.  That 
same month, the Veteran started group therapy.  In June 2006, the 
Veteran reported experiencing panic attacks; he was depressed and 
tearful.  On mental status examination, the Veteran was oriented 
times three and his thought process was normal.  His memory was 
described as intact.  He denied suicidal and homicidal ideation.  
In July 2006, he was assigned a GAF score of 65.  The Veteran was 
provided with a mental health treatment plan in September 2006; 
his PTSD symptoms included irritability, angry outbursts, lack of 
concentration, sleep problems and vague suicidal ideation.  The 
Veteran was described as without psychosis and as able to think 
and make decisions from a rational process.  The mental health 
treatment provider assigned the Veteran a GAF score of 55-60.  
Also in September 2006, the Veteran was noted to have some 
cognitive issues, including forgetfulness.  He said that he did 
not have any thoughts of harming himself or others.  No psychosis 
was evident.  The Veteran underwent psychological testing, in 
January 2007, that revealed him to be very depressed and anxious 
emotionally.  His responses reflected elevations in objective 
anxiety, specific fears, depressed thoughts, rumination, social 
introversion and social discomfort.  That same month, his 
therapist noted that the Veteran complained of some spatial 
disorientation.  The Veteran reported that he handled his own 
finances, that he was able to drive and that he had no thoughts 
of harming himself or others.  The Veteran did not have any 
psychosis.  He was forgetful.  In August 2007, the Veteran talked 
of sometimes having nightmares three to four times per week.

The Veteran underwent another VA PTSD examination in July 2007; 
the examiner reviewed the claims files and the Veteran's VA 
medical records.  The Veteran stated that he did not feel that he 
was doing well at all and described feeling very depressed and 
fearful during fireworks.  He was continuing in group therapy and 
with medication.  The Veteran reported that his symptoms of 
hypervigilance and difficulty managing moods had increased.  He 
said that his spontaneous crying continued.  The Veteran also 
reported excessive anxiety, nightmares and intrusive thoughts.  
He denied suicidal and homicidal ideation.  He did not have any 
psychotic symptoms.  The examiner noted that the Veteran lives 
alone and is responsible for his own activities of daily living.  
On mental status examination, there was no impairment of the 
Veteran's communication ability or thought processes.  There were 
no delusions or hallucinations.  The Veteran was oriented times 
three and his gross memory was intact.  He denied suicidal and 
homicidal ideation, plans and intent.  He did not have any 
obsessive or ritualistic behavior.  The Veteran was noted to have 
had some panic episodes, to be excessively anxious and to have 
demonstrated hypervigilance and fear for his life.  The Veteran 
did not have impaired impulse control.  The examiner assigned a 
GAF score of 60.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The current regulations state that, under the General Rating 
Formula for Mental Disorders, a 30 percent evaluation will be 
assigned for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A total occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, will be rated as 100 
percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-illness 
and a 51-60 rating indicates moderate difficulty in social, 
occupational or school functioning.  The DSM-IV describes a GAF 
score of 51 to 60 as reflecting a moderate level of impairment, 
e.g., flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or school 
functioning, e.g., having few friends or having conflicts with 
peers or co-workers.  See 38 C.F.R. § 4.130.  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 
is defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).[']"  Between 2006 and 2007, 
the appellant's GAF score ranged from 55 to 75.

The evidence reported above reflects that the Veteran has 
exhibited some PTSD symptoms that are enumerated among the 
criteria of both the 30 percent and 50 percent ratings throughout 
the appeal period.  While further medical inquiry could be 
conducted with a view towards resolution of this question, it is 
doubtful that such research would assist the Board in its 
inquiry.  See e.g., Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate the 
effects of a service-connected condition and a non-service-
connected condition, the provisions of 38 C.F.R. § 3.102 mandates 
that reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be attributed to 
the service-connected condition).  

Affording the Veteran the benefit of the doubt on the question of 
the severity of the PTSD disability, the Board finds that there 
is enough evidence to support a schedular evaluation of 50 
percent for the appellant's PTSD since his July 2006 claim for an 
increased evaluation.  The medical evidence shows that the 
Veteran's PTSD symptomatology was severe enough to result in 
social isolation, anxiety, depressed mood, chronic sleep 
impairment, difficulty controlling mood/irritability and problems 
with interpersonal relationships.  The Veteran has reported panic 
attacks, problems with forgetfulness and lack of concentration, 
spontaneous crying and some spatial disorientation.  At one 
point, he had vague suicidal ideation.  On the other hand, in 
July 2006, he reported that he was able to move to another house.  
He is responsible for handling his finances and his activities of 
daily living.  He has never had any delusions, hallucinations or 
psychotic symptoms.  In September 2006, he was described by a 
therapist as able to think and make decisions from a rational 
process.  There are findings of record that indicate the 
appellant has had depression and anxiety that affected his 
ability to function effectively; that he has had social 
introversion and discomfort.  These symptoms were severe enough 
that a GAF score of 55-60 was assigned in the VA mental health 
treatment plan note of September 2006.  However, a score of 70 
was assigned in June 2006, and January 2007.  Furthermore, the 
Veteran's PTSD symptoms have resulted in the need for psychiatric 
outpatient treatment on an individual and group basis, as well as 
a continuing need for medication.  These PTSD symptoms more 
closely approximate the criteria for a 50 percent evaluation.

However, the Veteran is not entitled to an evaluation in excess 
of a 50 percent schedular rating at any time.  The evidence of 
record does not indicate that he suffers from occupational and 
social impairment with deficiencies in most areas, such as works, 
school, family relations, judgment, thinking or mood.  While the 
Veteran has evidenced anxiety and depression, some reduction in 
concentration and short-term memory, some disturbances of 
motivation and mood, and some difficulty in establishing and 
maintaining effective work and social relationships, the evidence 
of record shows that the appellant has, by his own account, 
maintained his own household, continued to drive and participated 
in a gym.  In addition, he has regularly appeared for treatment 
without any serious complaints.  

Furthermore, the objective findings of the Veteran's VA 
outpatient psychiatric treatment and the reports of the VA 
psychiatric examinations of record contain no evidence that the 
Veteran's symptoms were ever so incapacitating as to result in 
total occupational and social impairment.  Nor has the Veteran 
himself reported such incapacitation.  While the evidence does 
indicate that the Veteran has demonstrated some symptoms 
contemplated by the criteria for a70 percent rating evaluation, 
such as occasional suicidal ideation, and reports of some spatial 
disorientation, these symptoms were sporadic in nature and the 
record reflects longer periods during which the Veteran reported 
no such symptoms.  Moreover, there is no indication the Veteran 
ever had any intent or plan to act on his reported suicidal 
ideation.  The Veteran has never reported any instance of 
violence towards others, and no instances toward animals.  He has 
never presented with anger or rage during treatment visits.  At 
all times, the Veteran has been found to be oriented in all 
tested spheres and capable of expressing himself in a coherent 
and logical manner and he has retained good communication skills.  
Despite some significant psychiatric symptoms, the Veteran's 
speech and behavior have essentially been appropriate.  In 
addition, while the Veteran has reported social isolation, he has 
been able to actively participate in group therapy and to join a 
gym.  He has also been able to live by himself and maintain his 
personal hygiene and other activities of daily living.  Therefore 
a 50 percent evaluation, but no more, is warranted under the 
applicable rating criteria beginning in July 2006.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  As reflected in the decision above, the 
Board did not find variation in the appellant's PTSD 
symptomatology or clinical findings that would warrant the 
assignment of any staged ratings for the PTSD disability.  

Notwithstanding the above discussion, a rating in excess of the 
assigned 50 percent schedular evaluation for the Veteran's 
service-connected PTSD disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds no evidence that the Veteran's service-connected 
PTSD disability addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case (50 percent) is inadequate.  As discussed 
above, there are higher ratings for the Veteran's PTSD 
disability, but the required manifestations have not been shown 
in this case.  The Board further finds that no evidence has been 
presented suggesting an exceptional disability picture in this 
case.  The Veteran has not required any hospitalization or 
extended treatment for his service-connected PTSD disability, and 
he has not demonstrated marked interference with his capacity for 
employment due to such disability.  There is no objective 
evidence of any symptoms due to the service-connected PTSD 
disability that are not contemplated by the pertinent rating 
criteria.  Consequently, the Board concludes that referral of 
this case for consideration of the assignment of an 
extraschedular rating is not warranted.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may 
reach such a conclusion on its own.)

Furthermore, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the PTSD disability addressed herein 
would be in excess of that contemplated by the currently assigned 
rating.  The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

In this case, the various symptoms described by the Veteran fit 
squarely within the criteria found in the relevant diagnostic 
code for the PTSD disability on appeal.  The rating criteria 
contemplate not only his symptoms but the severity of his PTSD 
disability. For these reasons, referral for extraschedular 
consideration is not warranted for the PTSD disability.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the PTSD disability has been more severe 
than the previously assigned disability rating reflected.  There 
are no clinical findings congruent with the next higher (70%) 
evaluation.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; lay 
assertions do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, supra.  However, lay assertions 
may serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In this 
case, the Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  In fact, the grant of the 50 
percent evaluation is based in large part on the Veteran's 
reports about his PTSD symptomatology.  He is not, however, 
competent to identify a specific level of disability of his PTSD 
disability according to the appropriate diagnostic code.  See 
Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the 
PTSD disability has been provided by the medical personnel who 
have examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports, testing 
reports and therapy notes) directly address the criteria under 
which psychiatric disabilities are evaluated.  

The Board has carefully considered the appellant's contentions 
and arguments and awarded the next higher evaluation in response.  
In this case, however, the competent medical evidence offering 
detailed descriptions of the PTSD symptoms and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating whether a 70 percent 
rating or higher is warranted.  The lay statements have been 
considered together with the probative medical evidence 
clinically evaluating the severity of the PTSD-related symptoms.  
The preponderance of the most probative evidence does not support 
assignment of any higher rating than that assigned herein.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
part of an increased rating claim when such claim is raised by 
the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that a veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In this case, the 
Veteran has not raised the issue of unemployability and he only 
has one service-connected disability, the PTSD disability, which 
is now rated 50 percent disabling.  Neither the statements nor 
testimony of the Veteran nor the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
his PTSD disability.  Therefore a claim for a total rating based 
on individual unemployability is not part and parcel of the 
appellant's PTSD increased disability rating claim.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).

Finally, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether any staged rating is appropriate for the PTSD disability.  
As reflected in the decision above, the Board has not found 
enough variation in the Veteran's symptomatology or clinical 
findings for the manifestations of the PTSD disability that would 
warrant the assignment of any staged rating, as the Court has 
indicated can be done in this type of case.  Based upon the 
record, the Board finds that at no time during the 
claim/appellate period has the PTSD disability been more 
disabling than as currently rated as a result of the decision 
herein.


						CONTINUED ON NEXT PAGE


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


ORDER

A schedular evaluation of 50 percent, but not more, is granted 
for the service-connected PTSD disability, subject to the 
regulations governing payment of monetary benefits.





____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


